ABRAMSON, J.,
concurring:
I concur but write separately to emphasize one point. In Atkins v. Virginia, 586 U.S. 304, 806-07, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002), the United States Supreme Court recognized not only the diminished criminal responsibility, indeed “moral culpability,” of a mentally retarded offender but also society’s interest in not executing a mentally retarded person. Thus, at first blush it may seem inappropriate to say that a defendant can by his, or more likely his counsel’s, inaction procedurally default this issue. The societal interest is not served by a procedural rule that requires a court to overlook clear proof, in the record, of mental retardation. In fact, the “actual innocence” exception to the procedural default rule recognized by the Supreme Court in Sawyer v. Whitley, 505 U.S. 333, 345, 112 S.Ct. 2514, 120 L.Ed.2d 269 (1992), assures that an offender who is actually mentally retarded has an avenue of relief, i.e., he can show by clear and convincing evidence that he is ineligible for the death penalty and thus avoid the consequences of a procedural default.